UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-4806



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


MARK NATHANIEL HOPE, a/k/a Askare El Bey,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:06-cr-00167-F)


Submitted:     March 27, 2008                 Decided:   April 1, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant. David L. Hayden, OFFICE OF THE UNITED
STATES ATTORNEY, Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Nathaniel Hope appeals the 210-month sentence he

received following his guilty plea to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924 (2000).       Hope’s attorney filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying there are no

meritorious grounds for appeal, but questioning the propriety of

Hope’s sentence.     In his pro se supplemental brief, Hope maintains

the district court erred in sentencing him as an armed career

criminal.    The Government did not file a brief.            We have considered

the various arguments on appeal and reviewed the relevant record

and, for the reasons set forth below, we affirm.

            As    recently      determined       by    the    Supreme   Court,

“[r]egardless of whether the sentence imposed is inside or outside

the Guidelines range, the appellate court must review the sentence

under an abuse-of-discretion standard.”           Gall v. United States, __

U.S. __, 128 S. Ct. 586, 597 (2007).                  We remain charged with

reviewing sentences for reasonableness, id. at 594, 597, which

requires that we consider both the procedural and substantive

reasonableness of a sentence.        Id. at 597.

            In    determining    whether     a   sentence     is   procedurally

reasonable, this court first assesses whether the district court

properly calculated the defendant’s advisory Guidelines range. Id.

at 596-97.       This court must then consider whether the district


                                    - 2 -
court failed to consider the § 3553(a) factors, selected a sentence

based on “clearly erroneous facts,” or failed to sufficiently

explain the selected sentence.              Id. at 597; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).              Finally, we review the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances, including the extent of any

variance from the Guidelines range.’”              Pauley, 511 F.3d at 473,

(quoting Gall, 128 S. Ct. at 597).          This court may afford sentences

that   fall    within      the   properly   calculated      Guidelines    range   a

presumption of reasonableness, see id., a presumption permitted by

the Supreme Court.          Rita v. United States, __ U.S. __, 127 S. Ct.

2456, 2459, 2462 (2007).

              Hope contends the district court erred in classifying him

an armed career criminal and enhancing his sentence accordingly.

More specifically, Hope argues his 1991 conviction for voluntary

manslaughter was improperly counted because his civil rights, which

had been revoked upon conviction, were restored.                This contention

fails.     The     North    Carolina   Parole     Board’s     restoration   order

expressly excluded Hope’s civil right to possess a firearm from the

general restoration of his rights.                Thus, this conviction was

properly counted.          See 18 U.S.C. § 921(a)(20) (2000).            Moreover,

contrary      to   Hope’s    contention,    the   age    of   this   offense      is

irrelevant.        United States Sentencing Guidelines Manual § 4B1.4,

cmt. n.1 (2005).


                                       - 3 -
            The district court properly calculated Hope’s advisory

Guidelines range, considered the statutory sentencing factors set

forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and

imposed a sentence at the top-end of that range.          Our review of the

record reveals no procedural or substantive defect in Hope’s

sentence,     and   Hope   has   not   overcome     the    presumption   of

reasonableness that attaches to his sentence.         Rita, 127 S. Ct. at

2459, 2462.     In addition to imposing a reasonable sentence, the

district court conducted a thorough Rule 11 colloquy prior to

accepting Hope’s guilty plea.

            In accordance with Anders, we have reviewed the entirety

of the record and found no meritorious issues.             Accordingly, we

affirm the district court’s judgment.         We require that counsel

inform Hope, in writing, of the right to petition the Supreme Court

of the United States for further review.          If Hope requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy thereof was served on Hope.       We dispense with oral argument

because the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                  - 4 -